FILED
                            NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUCIA WONG,                                      No. 11-35839

               Plaintiff - Appellant,            D. C. No. 2:10-cv-00180-JCC

  v.

WELLS FARGO BANK, NA,                            MEMORANDUM*

               Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Lucia Wong appeals pro se from the district court’s summary judgment in

her diversity action alleging unlawful termination based on race or ancestry in

violation of Washington state law. We have jurisdiction under 28 U.S.C. § 1291.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Las Vegas Sands, LLC v. Nehme, 632 F.3d 526, 532 (9th Cir.

2011), and we affirm.

      The district court properly granted summary judgment because Wong failed

to raise a genuine dispute of material fact as to whether she was performing

satisfactorily for purposes of a prima facie case of discrimination and, in any event,

whether Wells Fargo’s legitimate, nondiscriminatory reason for terminating her

was pretextual. See Milligan v. Thompson, 42 P.3d 418, 423 (Wash. Ct. App.

2002) (stating elements for a prima facie case of discrimination and explaining

burden shifting framework); see also Carmen v. S.F. Unified Sch. Dist., 237 F.3d

1026, 1028 (9th Cir. 2001) (unsupported subjective statement about defendant’s

motive is insufficient to defeat summary judgment); F.T.C. v. Publ’g Clearing

House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (conclusory, self-serving

affidavit lacking detailed facts and supporting evidence insufficient to create

dispute of material fact).

      Contrary to Wong’s contention on appeal, Wells Fargo’s belief that Wong

violated federal regulations constitutes a legitimate, nondiscriminatory reason for

terminating her, even if Wong did not actually violate federal regulations. See

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th Cir. 2002) (“[C]ourts

only require that an employer honestly believed its reason for its actions, even if its


                                           2                                      11-35839
reason is foolish or trivial or even baseless.” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                           3                                    11-35839